DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-23 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/446,045
1. A method comprising: receiving, by a computing device from a user device, a request for content; sending, to the user device, an encrypted domain name that is based on encrypting a domain name for an advertisement associated with the content; and sending, to a domain name system server, the encrypted domain name.  
2. The method of claim 1, wherein the encrypted domain name comprises metadata associated with the user device.  
3. The method of claim 2 further comprising: determining, based at least on the metadata, that the user device sent the encrypted domain name to a second user device.  
4. The method of claim 3, further comprising: determining, based at least on the metadata, at least one of: a number of times the encrypted domain name was shared, a number of times the encrypted domain name was viewed, times of day the encrypted domain name was viewed, a duration of the encrypted domain name views, and devices used for viewing the encrypted domain name.  
5. The method of claim 2, further comprising: determining, based at least on the metadata, that the user device may access the requested content.  
6. The method of claim 2, wherein the metadata comprises a license key associated with the user device.  
7. The method of claim 2, further comprising: sending, to a license server, the metadata; and receiving, from the license server, a determination that the user may access the requested content.  
8. The method of claim 7, further comprising: receiving, from the license server, a quality of service associated with the user device.  
9. The method of claim 2, further comprising: determining, based at least on the metadata, an expiration time for the domain name; determining that a current time is after the expiration time; and denying the request.  
10. The method of claim 1, further comprising: sending, to the user device, a video manifest file comprising the encrypted domain name  
11. The method of claim 1, further comprising: sending, to the user device, the content, wherein the content comprises the encrypted domain name.  
12. The method of claim 1, further comprising: determining at least one of: segments of the content viewed, a time one or more requests for the content were made, and a type of the user device accessing the content.  
13. The method of claim 1, further comprising: receiving a network address associated with the domain name; and sending, to the user device, the network address.  
14. The method of claim 1, wherein the computing device comprises a proxy domain name system server.  
15. A method comprising: receiving, by a computing device and from a server, an encrypted domain name that is based on encrypting a domain name for an advertisement; receiving, from a user device, the encrypted domain name; determining, from the encrypted domain name, the domain name; and sending, to the user device, a network address associated with the domain name.  
16. The method of claim 15, wherein determining, from the encrypted domain name, the domain name comprises decrypting the encrypted domain name.  
17. The method of claim 15, wherein determining, from the encrypted domain name, the domain name comprises a lookup operation.  
18. The method of claim 15, wherein the computing device comprises a proxy domain name system server.  
19. A method comprising: sending, by a computing device, a request for content; receiving an encrypted domain name that is based on encrypting a domain name for an advertisement associated with the content; sending the encrypted domain name; and receiving a network address associated with the domain name.  
20. The method of claim 19, wherein receiving the encrypted domain name comprises receiving a video manifest file comprising the encrypted domain name.  
21. The method of claim 19, wherein receiving the encrypted domain name comprises receiving the content, wherein the content comprises the encrypted domain name.  
22. The method of claim 19, further comprising: sending the network the network address; and receiving the advertisement.  
23. The method of claim 19, wherein the computing device comprises a user device.
U.S. Patent 11,106,807
1. A method comprising:
sending, to a first user device, an encrypted domain name;
receiving, from the first user device, a content request comprising the encrypted domain name;
decrypting the encrypted domain name;
determining, based at least on a domain name system resolution of the decrypted domain name, a network address associated with the decrypted domain name; and
sending, to the first user device, the network address of the content.
2. The method of claim 1, wherein the decrypted domain name comprises metadata, the method further comprising:
determining, based at least on the metadata, that a second user device sent the encrypted domain name to the first user device.
3. The method of claim 2, further comprising:
determining, based at least on the metadata, at least one of: a number of times the encrypted domain name was shared, a number of times the encrypted domain name was viewed, times of day the encrypted domain name was viewed, a duration of the encrypted domain name views, and devices used for viewing the encrypted domain name.
4. The method of claim 1, wherein the decrypted domain name comprises metadata associated with the first user device.
5. The method of claim 4, further comprising:
determining, based at least on the metadata, that the first user device may access the requested content.
6. The method of claim 4, wherein the metadata comprises a license key associated with the first user device.
7. The method of claim 6, further comprising:
sending, to a license server, the metadata associated with the first user device; and
receiving, from the license server, a determination that the first user may access the requested content.
8. The method of claim 7, further comprising:
receiving, from the license server, a quality of service associated with the first user device.
9. The method of claim 4, further comprising:
determining, based at least on the metadata, an expiration time for the decrypted domain name;
determining a current time is after the expiration time; and
denying the request.
10. The method of claim 1, further comprising:
determining at least one of: segments of the content viewed, a time one or more requests for the content were made, and a type of the first user device accessing the content.
11. A method comprising:
sending, by a user device, a request for content;
receiving an encrypted domain name;
sending a first request to resolve the encrypted domain name;
receiving a network address of the content;
sending a second request for the content using the network address; and
receiving the requested content.
12. The method of claim 11, wherein the content comprises a video file, the method further comprising:
receiving a list of encrypted domain names, wherein an encrypted domain name corresponds to a segment of the video file.
13. The method of claim 11, further comprising:
determining that the encrypted domain name is inaccessible.
14. The method of claim 11, wherein the receiving the requested content comprises receiving content linked to by the requested content.
15. The method of claim 14, wherein the content linked to by the requested content comprises advertisements.
16. A method comprising:
receiving, from a user device, a request for content;
retrieving the content comprising one or more domain names;
encrypting a first domain name of the one or more domain names with a corresponding encryption key;
replacing the first domain name with the corresponding encrypted domain name to form modified content; and
sending, to the user device, the modified content comprising the encrypted domain name.
17. The method of claim 16, wherein the content comprises a video manifest file.
18. The method of claim 16, wherein the content comprises a webpage.
19. The method of claim 16, wherein the encrypting the first domain name comprises:
generating a domain name comprising information associated with the user device; and
encrypting the generated domain name with the corresponding encryption key.
20. The method of claim 19, wherein the information associated with the user device comprises a unique key, the method further comprising:
receiving a request comprising the encrypted domain name;
decrypting the encrypted domain name;
determining, from the decrypted domain name, the unique key;
verifying, via a license server, the unique key is associated with the user device; and
sending the content to the user device.



Allowable Subject Matter
Claims 1-23 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Norum et al, US 2017/0093802 disclose of a client encrypting a DNS query for resolving an entered domain name, the secured DNS query is sent as a composite domain name to an untrusted caching server, see paragraph 0006.
The prior art teachings of Carasso, U.S. Patent 9,177,335 disclose of a bypass loader that obfuscates an advertisement call, an original advertisement call is encrypted, see column 8, lines 4-19.
As per claim 1, it was not found to be taught in the prior art at least for receiving a request for content from a user device by a computing device; sending an encrypted domain name that is based on encrypting a domain name for an advertisement associated with the content to the user device; and sending the encrypted domain name to a domain name system server.
As per independent claims 15 and 19, they are similar in scope to independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stolbikov et al, US 2022/0191164 is relied upon for disclosing of a client sending a partial hash to a website to which it would like to browse to the a DNS server, the transmission is encrypted with the DNS server’s public key, see paragraph 0028.
Brown, US 2021/0034719 is relied upon for disclosing of an end user device receiving an IP address for an obfuscation server in response to a DNS request for access to a webpage, see paragraph 0117.
Ma et al, US 2015/0082027 is relied upon for disclosing of after a server receives a request to join a domain by a client, the server encrypts feature data of the client and issues a sharing certificate, see paragraph 0100.
Poyhonen et al, US 2006/0059337 is relied upon for disclosing of a second user receiving encryption identifying data and a domain name of a host, querying a DNS to retrieve an encrypted IP address based upon the encryption identifying data, see paragraph 0051.
He et al, CN 13364781 A is relied upon for disclosing of a gateway receiving a request message from a client, the request message is encrypted, and then sending the encrypted request to a first DNS server, see abstract of translated citation.
Zhou, CN 109040134 A is relied upon for disclosing of configuring a domain name of an encrypt file sent to a client which then decrypts the file, see description of translated citation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431